ORDER
PER CURIAM.
Robert Prince III was charged in the Circuit Court of Boone County with child molestation, § 566.067, RSMo, and endangering the welfare of a child, § 568.045. Prince was convicted on both counts and sentenced to consecutive terms of fifteen years for child molestation and five years for child endangerment. Prince appeals, arguing that he is entitled to a new trial due to the erroneous denial of his motion for a bill of particulars, which requested more specific dates on which the crimes were alleged to have occurred. We affirm. Because a published opinion would have no precedential value, the parties have been provided an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).